DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
For purposes of examination, Examiner construes the claimed “rotating cylinder electrochemical cell” as being directed to an apparatus.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “removable multifunctional system” (claim 3); “accessory to vary an annular diameter or volume of the electrochemical cell” (claim 4); “system coupled to a reference electrode with hermetic closure” (claim 5); “coupling that includes an electronic device” (claim 6); “coupling that includes a control valve, a rupture disk, and a vent valve” (claim 7); and “coupling that includes an electronic device” (claim 8) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 1, Applicant’s use of the limitation “stage,” and particularly “stage for adapting” renders the claim indefinite.  The limitation “stage” in conjunction with some function (e.g., “adapting”) specifies a process limitation while the claim per se is directed to an apparatus.  Thus, it is not at all clear what structural elements each of the three recited “stages” are intended to cover.  “[A]pparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
With respect to claims 1, 3, and 4, the limitation “high surface area” renders the claims indefinite inasmuch as it is not at all clear what is meant by such limitation.  For example, how “high” does the surface area have to be in order for the electrode to be considered “high surface area” which satisfies the limitation?  How is the person having ordinary skill in the art to distinguish between a “high” surface area electrode and one of lower surface area that does not meet the limitation?  The same applies for the “high pressure” and “high temperature” language of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Janabi (US 6,621,263).
With respect to claims 1, 3, 5, 6, and 8, Al-Janabi discloses a rotating cylinder electrochemical cell (see Al-Janabi, Fig. 1) comprising: (a) an electrode holder (20) to house electrodes in an autoclave (12) having a rotating cylinder working electrode (58) (see Al-Janabi, column 4, lines 60-61); (b) a reference electrode (30); and (c) an auxiliary (counter) electrode (26).  The auxiliary (counter) electrode (26) may be made of metal mesh (see Al-Janabi, column 4, lines 66-67), i.e. thus being a “high surface area” electrode.  The device may be used to carry out corrosion studies (see Al-Janabi, column 1, lines 7-11).  The device may accommodate a removable electrode or test coupon (see Al-Janabi, column 5, lines 46-49).  Seals are used to produce a hermetic closure (see Al-Janabi, column 5, lines 44-46).  The device may be coupled to an electronic device (computer) for communication, control of temperature and speed of rotation, and acquisition of electrochemical signals (see Al-Janabi, column 6, lines 56-67; and column 7, lines 30-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Janabi (US 6,621,263) in view of McDougall (US 3,693,720).
With respect to claim 2, see discussion supra at paragraph 10.  Al-Janabi discloses the use of various seals (see Al-Janabi, column 3, lines 34-35; column 4, lines 53-54 and 64-65; and column 5, lines 44-45), but does not provide an operating pressure or temperature for the device.
However, Al-Janabi clearly discloses wherein the device is intended for use at conditions which simulate conditions encountered in an oil well (see Al-Janabi, column 1, line 9; column 2, lines 28-29; and column 7, lines 57-58), such conditions known to include temperatures in the range of 20°C to 200°C, and pressures in the range of 70 atm to 700 atm (1,029 psi to 10,287 psi) (see McDougall, column 3, lines 11-14).
Therefore, the person having ordinary skill in the art would have been motivated to modify the device of Al-Janabi to provide for seals capable of ensuring the temperature and pressure typically found in an oil well, such modification satisfying the stated goal of Al-Janabi to use the device under conditions which simulate an oil well environment.
Allowable Subject Matter
Claims 4 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: Papavinasam (S. Papavinasam et al., Laboratory Methodologies for Corrosion Inhibitor Selection, 39 Materials Performance 58-60 (2000)) and Revie (S. Papavinasam et al., Comparison of Laboratory Methodologies to Evaluate Corrosion Inhibitors for Oil and Gas Pipelines, 59 Corrosion 897-912 (2003)).  Papavinasam and Revie disclose rotating cylinder electrochemical cells including electrode holders housed in an autoclave (see Papavinasam, Abstract; and Figure 2 with accompanying text) (see Revie, Abstract; and Figure 3 with accompanying text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771